Fish, J.
The fact that a judge of the superior court to whom a petition for certiorari is presented enters thereon and signs an order refusing 'to grant the writ does not constitute such petition a part of the record of the case to which it relates, and a certified copy of it can not be brought to this court as a portion of such record. Elsas v. Clay, 67 Ga. 327; James v. Davis, 76 Ga. 100; Fleming v. City of Bainbridge, 84 Ga. 622; Lake v. Kellum, 99 Ga. 130; Wilks v. Smith, 101 Ga. 229. Judgment affirmed.

All the Justices concurring.